FILED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y,

RUSSELL CARBONE
146 BEACH 974 STREET 3C * JUL 3122 xk
FAR ROCKAWAY, NEW YORK 11691

Tel. 347-209-0679 LONG ISLAND OFFICE
russellcarbone@gmail.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

  

 

RUSSELL CARBONE, C Ye fed 0 3
Plaintiff, CIVIL ACTION No.
AZRACK, J.
COMPLAINT
Related Case : EDNY18-CV-3509
-against- (J. AZRACK) (KT) TOMLINSON, M.J.
Suit to Quiet Title Remove Federal. Tax Lien&
Specific performance of Offer in Compromise
UNITED STATES OF AMERICA; Premises: 250 Erie Road
INTERNAL REVENUE SERVICE West Hempstead, N.Y.
Nassau County
Defendants.
x
JURISDICTION

1. This is a lawsuit to remove a federal tax lien filed against 250 Erie Road, West
Hempstead New York and quiet title thereto such that a certain judicially
sanctioned settlement may be effectuated.

2.° Jurisdiction is conferred in this matter pursuant to 28 USC 1346 United States as

Defendant:
3. .Additionally, jurisdiction is authorized by 28 USC 2410Actions affecting property
on which United States has lien

(a)Under the conditions prescribed in this section and section 1444 of this title for the
protection of the United States, the United States may be named a party in any civil
action or suit in any district court, or in any State court having jurisdiction of the subject
matter—

(1) to quiet title to...

4. The jurisdictional requirements per 28 USC 2410(b) are stated as follows:

Name and address of taxpayer who created the lien:

Elise Martin (former owner) Address- 250 Erie Road, West Hempstead New York,
Tax Lien:

Filed by Internal Revenue Service-Manhattan District

Filed in Nassau County New York, Clerk’s Office

Recorded Date- 11-10-2011

See “Exhibit A.” attached.

5. Quiet title action is so too authorized by New York State Real Property Actions
and Proceedings Law 1501, 1515, infra..

PARTIES

6. Plaintiff Russell Carbone, the current owner of 250 Erie Road is a domiciled in the
State of New York, within the geographic confines of the Eastern District of New
York.

7. Defendant(s) the United States of America by, through and together with Internal

Revenue Service, have nationwide presence.
VENUE

9, 28 USC 1391, VENUE IN GENERAL.—A civil action may be brought in—
(1)
a judicial district in which any defendant resides, if all defendants are residents of the State in
which the district is located;

(2) a judicial district in which a substantial part of the events or omissions giving rise to the
claim occurred, or a substantial part of property that is the subject of the action is situated;
 

The Defendant(s) with nationwide presence are deemed in New York State, (also 28 1391(e) (1)
confers jurisdiction vis a vis the IRS) ;

The subject premises, 250 Erie Road, West Hempstead, New York, is situate in Nassau County
New York, within the Eastern District of New York,

INTRODUCTION

10. The instant litigation to quiet title by removing a certain federal tax lien is

11.

intricately interwoven with action 18 cv 3509 styled Russell Carbone v Elise
Martin. According to the stipulation of settlement, Plaintiff, (in both matters),
Russell Carbone is to convey title to Defendant's Martin’s sister Lavinna
Hurdle for a sum certain as and for full settlement of the lawsuit. See “Exhibit
B,” attached, stipulation of settlement of 18-cv-3509.

The facts in connection with the 18-cv-3509 lawsuit succinctly stated are as
follows: On or about 2011, Defendant Martin, former owner of the premises
had been sued in a certain foreclosure action under Supreme Court of New
York Nassau County index #000650/2006,to wit., US Bank v Martin- an action
in foreclosure for non-payment of principal interests and other costs associated

with the property.

FEDERAL TAX LIEN FILED AFTER CARBONE TOOK TITLE

12. Unable to afford to defend such an action and residing out of state, Defendant

Martin conveyed title to 250 Erie Road to Plaintiff Russell Carbone for
valuable consideration. Critically, on November 9, 2011, the date of the
conveyance and recordation in Nassau County, Plaintiff Carbone had not

been noticed in any manner regarding the federal tax lien. Carbone was not
served a copy of the lien or any documentation whatsoever, even though he
had become the owner of record. Only upon a certain title search in
anticipation of a sale of said premises, conducted in 2018, did the lien show
against Martin, who no longer owned the property.

13. Critically the federal tax lien had been filed one day after the deed was

recorded in favor of plaintiff. See exhibit “C.”

MARTIN CONVEYED 250 ERIE ROAD TO PLAINTIFF CARBONE FOR
VALUABLE CONSIDERATION AT A TIME WHEN NO TAX LIEN HAD EVER BEEN
FILED

14. Accordingly, Martin conveyed title to plaintiff on for valuable consideration

on November 9, 2011, and such deed was recorded the same day in the Nassau

County Land Records on November 9, 2011. See exhibit “C.” attached.
THE FEDERAL TAX LIEN IS SUBJECT OF THIS LITIGATION

15. One day after said deed was filed, to wit. November 10, 2011 Defendant
United States of America, by way of the Internal revenue Service file a federal
tax lien in the amount of $18,429 ; see ”exhibit C” attached. Said tax lien was
filed against Elise Martin, who, however, no longer had any ownership
interest in 250 Erie Road West Hempstead New York, having conveyed her

interest to Carbone.
Successful Foreclosure Defense

16. Thereafter, pursuant to agreement with Martin, Carbone retained Attorney

Anthony Lopresti of Garden City New York, who successfully defended the
foreclosure action (see Appellate Division Opinion attached as “D”), resulting

in the expungement of US Bank’s outstanding mortgage and /is pendens.
IRS AGREED TO AN OFFER IN COMPROMISE TO RESOLVE THE LIEN

17. Plaintiff and counsel for Hurdle were and are most desirous of resolving the
matter with the IRS such that a Release of Lien would be issued.

18. In an effort to resolve this matter, a retained tax accountant, Patrick Knight,
successfully negotiated an Offer in Compromise(OIC) with the IRS on behalf
of Martin. See attached exhibit “E.”

19. All conditions were met to effectuate the settlement articulated stipulation on
the record before then EDNY Magistrate, now District Court Judge, Gary
Brown, see “E” attached, but for the federal tax lien above-cited. Said lien, per
the title company, had to be satisfied of record in order for insurable,
marketable title to pass from Carbone to Martin’s sister Lavinna Hurdle.

20. It is fundamentally unfair for the IRS to withhold the release when all
conditions had been satisfied. It is also unfair for the IRS to be non-responsive.

21. Ergo, Plaintiff, an intended beneficiary of the OIC, moves herein for specific

performance of that agreement-removal of the federal tax lien.

ALL CONDITIONS ARE SATISFIED TO RELEASE THE IRS LIEN, BUT IRS DOES
NOT RESPOND NECESSITATING JUDICIAL INTERVENTION BY THIS LAWSUIT

22. Martin, who was virtually insolvent, agreed to pay 5 (five) $100 installments
in exchange and to pay current taxes in exchange for the tax lien release. All
conditions were satisfied by Martin. In fact, said monies were tendered by

plaintiff. See Attached “Exhibit E.”
23.

Nevertheless, the IRS has become non -responsive and incommunicado,
regarding the release of the lien. Phone calls, faxes and E-mails are simply
passed over, given the run around, or just ignored. Plaintiff requests judgment

releasing, vacating and expunging the federal tax lien

PLAINTIFF REQUESTS JUDGMENT BY THIS COURT RELEASING, VACATING,
AND EXPUNGING THE FEDERAL TA X LIEN IN ORDER TO SATISFY THE COURT
ORDERED STIPULATION

24.

25.

26.

27.

Plaintiff is ready, willing, and able to so convey title to Hurdle, per the
stipulation, but for the impediment of the Federal Tax Lien. According to Ms.
Manas, attorney for Elise Martin and Lavinna Hurdle, financing has been in
place, and all other conditions met but for the Release of the Federal Tax Lien,
by the IRS. Despite arduous and multiple attempts, the IRS remains non-
responsive,

The federal Tax Lien itself is tardy and improper as it the was filed after Martin
conveyed title to plaintiff, thus its efficacy is nugatory.

The removal of the tax lien is imperative for the impending sale from plaintiff

to Hurdle, as stipulated & so ordered by the court.

COUNT ONE: QUIET TITLE
Plaintiff repeats and reiterates and incorporates by reference all the allegations
in paragraphs one through twenty five (1-25), and complains that plaintiff as an
aggrieved party hereby claims an estate in the subject premises and
furthermore compels the determination of the adverse claim of Defendants, to

wit, the federal tax lien, regarding said subject premises as follows:
28. Plaintiff has and continues to have a possessory interest in subject premises
described with particularity as 250 Erie Road, West Hempstead, New York,
County of Nassau; see attached exhibit C, with legal description, also known as
Lakeview, Town of Hempstead, Section 35, Lot 54, Block 597.

29. Thus, plaintiff is a proper party pursuant to New York’s RPAPL 1501, 1515,
and 28 USC 2410 et seq. seeking to quiet title and to remove the federal tax
lien subject federal tax Quiet Title against the Defendant(s) United States and
Internal Revenue Service in that Defendants have and have not had
cognizable interest in the parcel after the transfer of title to plaintiff.

30. Plaintiff interposes the following RPAPL Article 15 statutory recitation:

31. Defendant claims or might claim an estate or in the subject real estate adverse to that
of plaintiffs- the federal tax lien on 250 Erie Road West Hempstead NY

32. All defendants are known and upon information & belief there are no unknown
defendants.

33. No defendant is or might be an infant, mentally retarded, mentally ill or an
alcohol user.

34, A judgment in this matter will not affect a person or persons not in being or
ascertained at the commencement of the action, who by any contingency
contained in a devise or grant or otherwise, could afterward become entitled to
a beneficial interest or estate in the property involved.

35. Plaintiff demands judgment that the Defendant and anyone claiming under
them is barred forever from any interest in the estate and that the Federal Tax
Lien in favor of Defendant be hereby released vacated expunged and

extinguished forever.
COUNT TWO: SPECIFIC PERFORMANCE OF OFFER IN COMPROMISE
TO REMOVE FEDERAL TAX LIEN

36.

37.

38,

39,

Plaintiff, as intended beneficiary of the offer in compromise, repeats and
reiterates and incorporates by reference all the allegations in paragraphs one
through thirty two (1-32), and seeks specific performance of the Offer in
Compromise agreement and removal of the federal tax lien.

Defendant’s malfeasance and or misfeasance in not honoring saidagreement,
and removing the federal tax lien, although all conditions of the offer in
compromise have been satisfied that plaintiff as an aggrieved party
Plaintiff can be deemed a 3" party beneficiary of the contract for Offer in
Compromise since it was effectuated for the purpose of effectuating the sale of
250 Erie Road per the stipulation of settlement before Magistrate Brown.
Ergo specific performance of the Offer in Compromise, to wit, release of the

federal tax lien should be Ordered and a Judgment issued of record.

WHEREFORE Plaintiff moves this court for the following relief:

A.

A Judgment and Order in Quiet Title or alternate basis releasing, expunging,
and vacating the federal tax lien encumbering 250 Erie Road West Hempstead,
New York and forever barring defendant’s claim/lien.

A Judgment and or Order granting specific performance of the agreed to Offer
in Compromise and compelling a Release of Lien by Defendant, or

alternatively an Order of this Court releasing, expunging, and vacating the
alternatively an Order of this Court releasing, expunging, and vacating the
federal tax lien encumbering 250 Erie Road West Hempstead, New York and
forever barring defendant’s claim/lien.

. Together with interest and costs.

  
  

ae
Yours et, W

iff, odel &

Dated:
Far Rockaway, New York
July 29, 2020

To: United States Attorney, Eastern District of New York, 610 Federal Plaza,
Central Islip, NY-11722-Tax Division

Internal Revenue Service | 111 Constitution Avenue, NW
Washington, DC 20224
 

TYVEK 1S RECYCLABLE. : ne
HDPE ©2003. DUPONT™AND TYVEK® ARE TRADEMARKS OF DUPONT.

PRESS FIRMLY TO SEAL

PRESS FIRMLY TO SEAL

 

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

EHS

 

A

PS100000000N5S

 

 

2 Il

11722

 
  
 
   
 
      
 
 
   
  

| ee UNITED STATES a
POSTAL SERVICE © EXPRESS’

 

 

MA

J 34? Obe 515

CUSTOMER nes ONLY
FROM: (cease print

Cussell orbat "
iy’ Beach qh Street

 
 
 

PAYMFNT BY ACCOUNT (if applicable)
—" USPS® Corporate Acct. No. Federal Agency Acct. No. or Postal Service™ Acct. No.

ORIGIN (POSTAL SERVICE USE ONLY)

  

 

 
     
  
 
  
 
 

 

 

ED-vay D2-day CMititary Coro
PO ZIP Code Scheduled Delivery Date Postage
(MM/DD/YY)
(J SIGNATURE REQUIRED Note: { acy k the “Signature Req led” box if the mailer: 1) | } S S 4 q Sl ZO $ Oo 4 ]
Requires the addi 's si lorial it OR 3) F COD service; OR 4) .
Purchases Return Receipt service. Ifthe box is not checked, th Service will leave'the item in the addressee’s Date Accepted (MM/DD/YY) Scheduled Delivery Time insurance Fee COD Fee
mail receptacle or other secure location without attempting to, i addressee’s signature on delivery.
Delivery Options ¥ oRe 0 10:30AM [1 3:00PM

     
 
 
    

Dino Saturday Delivery (deli ie ed next business day)
¥ ‘a

‘ |OON $ $
LE) sunday/itéliday Delivery Requi 1 ho/ L6G nal

ol 10:30 AM Delivery Required (ad se os pvallaby ) Timé Accepted a 10:30 AM Delivery Fee Return Receipt Fee | Live Animal
dvitional fee, ivail } . AM Tr tation F
*Refer to USPS.com® or local PostOffice™ for availability, eC oeunDe

— ‘YG ‘deal $ $
cr Coy 2: Handling/Fragile Sunday/Holiday Premium Fee | Total Postage & Fees
a 4 hous €
amare Feaeal Cort ae s $
eae a Plaza Centre| By wee Weight
( 1722.8 -4944 Pro oe ij liys ibs. lO ozs.

[
DELIVERY (POSTAL SERVIC IJSE uiLY)
ZIP + 4° (U.S. ADDRESSES ONLY)

f Delivery Attempt (MM/DD/YY)| Time Employee Signature
L iy Pyege NN YN ae

 

)TO: ceuease print)

\ Diste
ae ‘District

 

 

 

  

g Fiat Rate mployee Initials

    
  

 
   

is

 

 

  

  
 

 

 

 

 

 

 

Orem

® For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811. Delivery Attempt (MM/DD/YY)} Time Employee Signature
® $100.00 insurance included. hen
PM

 

re) PEEL FROM THIS CORN ER LABEL 11-B, MARCH 2019 PSN 7690-02-000-9996
|

* Money Back Guarantee to U.S., select APO/FPO/DPO, and select International
destinations. See DMM and IMM at pe.usps.com for complete details.

+ Money Back Guarantee for U.S. destinations only.

=|
ssc sty 20 visiT us AT USPS.coM’ 4) [
OD: 11.625 x 15.125 ORDER FREE SUPPLIES ONLINE “eres

é 4.
CARER, NY

15

a
R2305K135364-07

Bg UNITED STATES.

: Bed osm SERVICE.

 
